DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. In this case the claims are duplicates. See MPEP § 608.01(m).
Claims 1, 3 are objected to because of the following informalities:  Claim 1 recites “a third mounting bracket” which should be - - a third integral mounting bracket - -. Claim 3 is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pionke (USP 7909127) in view of Shirley (USP 8985264).
Regarding claim 1, Regarding claim 1, Pionke discloses a portal gear box assembly for an all-terrain vehicle or a utility task vehicle, the assembly comprising: a) a housing (122) having a rear wall, a front wall, and a side wall (seen in fig.3), wherein said rear wall includes a vehicle axle opening (opening 148) effective to receive the end of an axle of an all-terrain vehicle or a utility task vehicle (capable of receiving an axle), and wherein said front wall includes an output shaft opening (opening for 142) effective to allow an output shaft (142) to extend outward from said housing; b) a linking mechanism (gearing 134, 140) housed in said housing and effective for linking an axle received in the vehicle axle opening to an output shaft; c) an output shaft (142) operably connectable via said linking mechanism to an axle received in the vehicle axle receptacle, and effective to rotate upon rotation of the stock axle; wherein said housing rear wall includes a first integral mounting bracket, a second integral mounting bracket, wherein the second integral mounting bracket is vertically aligned with the first integral mounting bracket, and a third mounting bracket separate and distinct from the first and second integral mounting bracket, wherein the third integral mounting bracket is not vertically or horizontally aligned with either the first or second integral mounting bracket (see annotated figure below; there two vertical integral mounting brackets and there are another third mounting bracket for steering which are not vertically or horizontally aligned with the first two) 

    PNG
    media_image1.png
    733
    640
    media_image1.png
    Greyscale


Pionke fails to disclose wherein the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle. In other words the use of an idler gear to allow the linking mechanism to perform the stated function.
Shirley teaches the use of a linking mechanism for a portal gear box assembly in which the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle by utilizing an idler gear between the input and output gearing (fig.2; see gearing arrangement therein) for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the linking mechanism in Pionke to make use of a similar linking mechanism as taught by Shirley for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
Regarding claims 2 and 14, Pionke discloses a portal gear box assembly according to claim 1 wherein the at least one integral mounting bracket is adapted to allow an A-arm, a trailing arm, or a swing arm, to connect directly to the rear wall (the bracket is capable of allowing these connections, Note that the “adapted to” clause does not impart any particular structure to the claimed bracket but rather only adds a functional a capability of said structure.).  
Regarding claims 3 and 15, Pionke discloses a portal gear box assembly according to claim 1 wherein the assembly comprises a first integral mounting bracket effective to allow an upper A-arm to connect directly to the rear wall, and a second integral mounting bracket effective to allow a lower A-arm to connect directly to the rear wall (the top and bottom brackets labeled above are capable of providing said connections and are integral with the rear wall).
Regarding claim 10, Pionke discloses a portal gear box assembly for an all-terrain vehicle or a utility task vehicle, the assembly comprising: a) a rear housing member (122) having a rear end wall and a rear side wall (seen in fig.3) extending forward from the rear end wall and terminating in a leading edge (see annotated figure below the rear member has an end wall and side wall and terminates at the labeled leading edge), wherein the rear end wall includes a vehicle axle opening (fig.4, opening seen at 148) effective to receive the end of an axle of an all-terrain vehicle or a utility task vehicle, wherein said housing rear wall includes a first integral mounting bracket, a second integral mounting bracket, wherein the second integral mounting bracket is vertically aligned with the first integral mounting bracket, and a third mounting bracket separate and distinct from the first and second integral mounting bracket, wherein the third integral mounting bracket is not vertically or horizontally aligned with either the first or second integral mounting bracket (see annotated figure above; there two vertical integral mounting brackets and there are another third mounting bracket for steering which are not vertically or horizontally aligned with the first two); b) a front housing member (112) having a front end wall and a front side wall extending rearward from the front end wall and terminating in a trailing edge (see annotated fig. 3 below; the housing has a end wall and side wall and terminates at the trailing edge labeled), wherein the front end wall includes an output shaft opening (opening that allows 142 to exit) effective to allow an output shaft (142) to extend outward from said housing; RESPONSE TO NON-FINAL OFFICE ACTION Application No. 16/937,790; Group Art Unit 3671 #1911898v35 of 13Attorney Docket No. 024244-000210wherein the trailing edge of the front side wall matches and mates with the leading edge of the rear side wall so that the front housing member may be connected to the rear housing member to provide a two-piece housing having a side wall comprising a rear side wall portion and a front sidewall portion (as evident in fig.3, the edges would match and mate so as to form a two piece housing which has the side wall portions); c) a linking mechanism (gearing 134, 140) housed in said two-piece housing and effective for linking an axle received in the vehicle axle opening to said output shaft, d) an output shaft (142) operably connectable via said linking mechanism to an axle received in the vehicle axle receptacle, and effective to rotate upon rotation of the stock axle.  

    PNG
    media_image2.png
    729
    586
    media_image2.png
    Greyscale

Pionke fails to disclose wherein the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle. In other words the use of an idler gear to allow the linking mechanism to perform the stated function.
Shirley teaches the use of a linking mechanism for a portal gear box assembly in which the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle by utilizing an idler gear between the input and output gearing (fig.2; see gearing arrangement therein) for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the linking mechanism in Pionke to make use of a similar linking mechanism as taught by Shirley for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
Regarding claims 11, 13, Shirley discloses a portal gear box assembly according to claim 10 wherein the set of linking gears comprises an input gear (46) operably linked to the stock axle and adapted to rotate in the same direction as the stock axle upon rotation of the stock axle, an output gear (48) operably connected to and effective for driving an output shaft, and an idler gear (47) effective to link the input gear to the output gear in a manner effective to rotate the output shaft in the same direction as the stock axle.  
Regarding claim 16, Pionke discloses an assembly according to claim 1 wherein the assembly additionally comprises an integral mounting bracket (the brackets labeled above for steering are effective for this purpose and are integral with the rear wall) effective to allow a steering linkage to connect directly to the rear wall.  
Regarding claim 18, Pionke discloses a portal gear box assembly for an all-terrain vehicle or a utility task vehicle, the assembly comprising: a) a housing (110) effective to contain a set of portal gears, and consisting essentially of: i) a rear housing member (122) having a rear end wall and a rear side wall (seen in fig.3), the rear side wall extending forward from the rear end wall and terminating in a leading edge (see annotated figure above), wherein the rear end wall includes a vehicle axle opening (opening 148) effective to receive the end of an axle of an all- 6REPLY UNDER 37 CFR 1.116 EXPEDITED PROCEDURE TECHNOLOGY CENTER 3656 terrain vehicle or a utility task vehicle, and at least one integral mounting bracket (see annotated figures above) adapted to allow the vehicle suspension to connect directly to the rear wall; wherein said housing rear wall further includes: (i) a first integral mounting bracket adapted to allow an upper A-arm of the vehicle suspension to connect directly to the rear wall; (ii) a second integral mounting bracket separate and distinct from the first integral mounting bracket and adapted to allow a lower A-arm of the vehicle suspension to connect directly to the rear wall, wherein the second integral mounting bracket is vertically aligned with the first integral mounting bracket; and (iii) a third mounting bracket separate and distinct from the first and second integral mounting brackets and adapted to allow a steering linkage to connect directly to the rear wall, wherein the third integral mounting bracket is not vertically or horizontally aligned with either the first integral mounting bracket or the second integral mounting (all the brackets are annotated above in annotated fig.3); and ii) a front housing member (112) having a front end wall and a front side wall, the front side wall extending rearward from the front end wall and terminating in a trailing edge (seen in annotated fig.3 above), wherein the front end wall includes an output shaft opening (opening that allows 142 to exit) effective to allow an output shaft (142) to extend outward from said housing; wherein the trailing edge of the front side wall matches and mates with the leading edge of the rear side wall so that the front housing member may be connected to the rear housing member to provide a two-piece housing having a side wall comprising a rear side wall portion and a front sidewall portion (seen in fig.3, the housings make a two piece housing with leading edges matching and forming the respective side walls portions); b) an output shaft (142) adapted to power a vehicle wheel upon rotation of the stock axle. c) a set of portal gears (gears seen in fig.7) contained in the two-piece housing and effective for linking the axle to the output shaft.
Pionke fails to disclose wherein the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle. In other words the use of an idler gear to allow the linking mechanism to perform the stated function.
Shirley teaches the use of a linking mechanism for a portal gear box assembly in which the linking mechanism is effective to link the axle to the output shaft in a manner such that the output shaft rotates in the same direction as the axle by utilizing an idler gear between the input and output gearing (fig.2; see gearing arrangement therein) for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the linking mechanism in Pionke to make use of a similar linking mechanism as taught by Shirley for the purpose of providing a simple, low in cost and readily adapted for use gear train for vehicles of different manufacturing (see summary of invention).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pionke (USP 7909127) in view of Shirley (USP 8985264), as applied to claim 18 above, and further in view of Eaton et al. (USpgpub 20170097084).
Regarding claim 19, Pionke fails to explicitly disclose the use of slotted bracket arms having a transverse bolt hole passing therethrough and adapted to allow the bracket arms to be tightened using a bolt.
Eaton et al. teaches and/or suggests the use of slotted bracket arms for a similar portal hub (see fig.2, slotted bracket arms 70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substituted the known bracket disclosed in Pionke which isn’t slotted with a known slotted bracket arm taught or suggested by Eaton et al.The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to obtain predictable results is a rationale that supports a conclusion of obviousness. See MPEP 2143.  In this case, the simple substitution would have produced the same predictable results of securely fastening the suspension of the vehicle to the portal hub. This simply one of many known brackets and connections used in the portal hub field.
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the prior art Pionke fails to disclose the limitations as claimed. However, as noted in the rejection, all the limitations are present in Pionke. It appears that Applicant is specifically arguing by making their own interpretation of Pionke instead of arguing why Examiner’s interpretation is not valid. Given the claims broadest and most reasonable interpretation Pionke discloses all of the housing features as claimed. Note nomenclauture such as leading edge, trailing edge, rear or front housing members without specific frame of reference are open to interpretation. In this case, the prior art has been interpreted as shown above by the annotated figures and reads on these claims as currently written. Moreover, there does not appear to be any significant difference between the prior art portal hubs and Applicant’s portal hub.
All of the claim limitations are shown or evident in the figures of the prior art and in addition claim 19 has been rejected with a newly added teaching reference and is not novel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656